UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                             No. 00-30750
                           Summary Calendar

                           CHARLOTTE ADAMS,

                                                Plaintiff-Appellant,

                                VERSUS

               ST TAMMANY FIRE PROTECTION DISTRICT #12,

                                                Defendant-Appellee.



           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                  District Court No. 99-CV-2983-J
                           January 2, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:*

      Charlotte Adams filed suit against St. Tammany Fire Protection

District #12 pursuant to 42 U.S.C. § 1983, claiming that the

termination of her employment with Fire District #12 violated her

First and Fourteenth Amendment due process rights.        The district

court granted summary judgment for defendant and Adams appealed.

       Adams was admonished orally by her supervisor that her job

performance during the Hurricane Georges emergency was unacceptable


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
and was allowed to respond to his concerns.        The Fire District #12

administrator also advised Adams in a letter dated October 8, 1998,

that the Board of Commissioners of Fire District #12 would meet to

discuss her job performance during the emergency and that she could

attend should she choose to do so.             The Board terminated her

employment by unanimous vote during that meeting, which Adams did

not attend.      Adams took no further action until she filed the

present lawsuit more than a year later.

     Adams claims that she was denied her rights to due process

under Louisiana’s civil service scheme because of “insufficient/

unreasonable notice.”      Assuming, without deciding, that Adams’s

summary judgment evidence created a genuine issue of material fact

concerning whether or not she was a civil service employee, we

nonetheless affirm, because she waived any due process claims she

may have had by failing entirely to avail herself of Louisiana’s

pre-termination and post-termination administrative remedies.            See

LA. REV. STAT. ANN. § 33:2560-2561 (West 1988 & West Supp. 2000); see

also Cleveland Board of Education v. Loudermill, 470 U.S. 532, 546

(1985)(pre-termination notice and hearing need not be elaborate to

satisfy   due   process,   especially   when    coupled   with   state   law

provisions for post-termination review).

     AFFIRMED.




                                   2